 
Exhibit 10.02
 
CONSENT TO TRANSACTION AND
GUARANTY OF PAYMENT


THIS GUARANTY OF PAYMENT (this “Guaranty”) is made as of the 21st day of April,
2014, by EXCEL CORP., a Delaware corporation with its offices at
____________________________ (the “Guarantor” or “Excel”) in favor of SHADOW
TREE INCOME FUND A LP, a Delaware limited partnership having an address at 8
Hollowtree Road, Briarcliff Manor, New York 10510 (the “Lender”).


RECITALS:


WHEREAS, on or about January 28, 2014, E-Cig Ventures LLC, a Delaware limited
liability company (“Borrower”) purchased from Payprotec Oregon LLC d/b/a Securus
Payments (“Securus”) the first two hundred thousand dollars ($200,000) in net
monthly residuals (net of all fees and obligations to ISO's or SPs (as those
terms are defined in the Residual Purchase Agreement (the “RPA”) dated January
28, 2014 by and between Borrower and Securus) to be received by Securus from
First Data Merchant Services Corporation ("FDC") (the "Residuals"); and


WHEREAS, Securus and Borrower entered into an Option Agreement (the “Option
Agreement”), with an effective date of January 27, 2014, pursuant to which
Securus has the option to repurchase the Residuals for (a) $2,200,000 (if
repurchased within 90 days after closing on the sale pursuant to the RPA) or (b)
$2,400,000 (if repurchased more than 90 days after such closing); and


WHEREAS, Guarantor will, upon the closing of the transactions contemplated by a
Securities and Exchange Agreement (the "Securities and Exchange Agreement")
dated as of February 17, 2014, as amended on April 10, 2014, by and among Excel,
Securus, Mychol Robirds, Steven Lemma, own 90% of the membership interests in
Securus; and;


WHEREAS, contemporaneously herewith, the Lender is, pursuant to a Loan and
Security Agreement of even date herewith (“the Loan and Security Agreement”),
lending Borrower $1,500,000 (the “Loan Amount”), which Loan Amount is evidenced
a promissory note of even date herewith , made by Borrower to Lender, bearing
interest at 13% per annum, (together with all extensions, renewals,
modifications, substitutions and amendments thereof, the “Note,” a copy of which
is attached hereto as Exhibit “A” and is incorporated by reference herein); and


WHEREAS, the LSA also provides that the Loan Amount is due and payable upon the
earliest (the “Maturity Date”) of (a) April 20, 2015, (b) the repurchase of the
Residuals by Securus or (c) their sale to a third party; and


WHEREAS, the Note is secured by, among other things, all of Borrower’s assets
including, but not limited to, the Residuals; and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Lender requires, as a condition to accepting the Note from
Borrower, that: (a) the Guarantor execute and deliver this Guaranty for the
benefit of the Lender, (b) agree that all of the rights and obligations of
Securus under the RPA and the Option Agreement, and the guaranties (the
“Guarantees”) given by Mychol Robirds (“Robirds”) and Steven Lemma (“Lemma”) to
Borrower in connection with the RPA, will remain in full force and effect
following, and not be in any way affected by, the Loan and Security Agreement
and (c) that Guarantor affirm and guaranty all of the obligations of any of
Lemma, Robirds and/or Securus under the RPA, the Option Agreement and/or the
Guarantees.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, and in order to
induce the Lender to accept the Note from the Borrower, the Guarantor hereby
represents, warrants and covenants to the Lender as follows:


1.          Guarantor hereby consents to Borrower granting Lender a security
interest in and to the Residuals, and in and to all of Borrower’s rights under
the RPA and the Option Agreement.
 
2.          Guarantor hereby represents, covenants and warrants that the
obligations of Securus under the RPA and the Option Agreement, and the
obligations of Lemma and Robirds under their respective Guarantees, will remain
in full force and effect following the consummation of the transactions
contemplated by the Securities and Exchange Agreement and will in no way be
affected thereby.


3.          Guarantor represents, covenants and warrants that, if Borrower
defaults under any of the Loan Documents, it will attorn to the Lender and
recognize Lender as the Purchaser under the RPA and the Optionor under the
Option Agreement. Lender, by virtue of Borrower’s default under the Loan
Agreements, wil be deemed to have assumed and agreed to be bound, as substitute
Borrower or Optionor, whichever is applicable, by the terms and conditions of
said RPA and Option Agreement until the Maturity Date, except that such
assumption shall not be deemed of itself an acknowledgment of Lender of the
validity of any then existing claims of Securus and/or Excel against Borrower
and/or any of its principals. All rights and obligations herein and hereunder to
continue as though such default had not occurred had not been brought, except as
aforesaid. Excel agrees to execute any and all documents, take any and all steps
and deliver to Lender such further assurance, confirming the foregoing as Lender
may reasonably request.


4.          In addition to, and not in limitation of Paragraph 2 above, Excel
represents, covenants, warrants and reaffirms that (a) each of the Guarantees
remains in full force and effect and that (b) should Borrower default under any
of the Loan Documents, Lender will accede to all of Borrower’s rights under the
RPA, the Option Agreement and the Guarantees including, but not limited to,
enforcing any rights against him under any of the aforesaid, the performance of
each is hereby guaranteed by Guarantor.


5.           In addition to, and not in limitation of Paragraph 2 above, Excel
specifically represents, covenants and warrants that it will:
 
 
2

--------------------------------------------------------------------------------

 

 
 
a.
Make such payments as are due under the RPA and/or the Option Agreement directly
to Lender, upon Borrower’s written request prior to any default under any of the
Loan Documents; and

 
b.
Upon written notice from Lender that Borrower is in default under any of the
Loan Documents, make such payments are due under the RPA and/or the Option
Agreement directly to Lender



6.          Borrower specifically represents, covenants and warrants that, if it
is in default under any of the Loan Documents, Lender shall have the right,
without further notice to Borrower or any of its principals, to direct Excel to
make such payments as are required under the RPA and/or the Option Agreement
directly to Lender.


7.           Authorization and Enforceability of Loan Documents.  The Note, this
Guaranty, the Loan and Security Agreement, the RPA, the Option Agreement by and
between Securus and Borrower; the guaranties given by any Other Guarantor to
Lender; the guaranties given by Mychol Robirds (“Robirds”) and Steven Lemma
(“Lemma”) to Borrower in connection with the RPA; the guaranties being given by
each of Ruben Azrak (“Azrak”) and Shalom Auerbach (“Auerbach”; Azrak and
Auerbach being an “Other Guarantor”) to Lender of even date herewith, together
with all extensions, renewals, modifications, substitutions and amendments of
any of the foregoing (collectively the “Loan Documents”) have been duly
authorized and executed by all parties thereto and are legal, valid and binding
instruments, enforceable against each such party in accordance with their
respective terms, subject to the effect of bankruptcy, insolvency,
reorganization, moratorium or other legal or equitable principles now or
hereafter in effect generally affecting creditors’ rights and remedies.


8.           Obligations Guaranteed.  The Guarantor unconditionally guarantees
to the Lender (i) the prompt and unconditional payment of all sums due under the
Note, whether now or hereafter advanced, as the same shall become due and
payable thereunder, whether at stated maturity, by acceleration or otherwise,
and any and all sums of money that, at the time, may have become due and payable
under the provisions of the Note, the Loan and Security Agreement and/or any
other Loan Document, and the due and prompt performance of all of the terms,
agreements, covenants and conditions of the Note, the Loan and Security
Agreement and any of the other Loan Documents, and (ii) payment in full of any
and all expenses that may be paid or incurred by the Lender in the collection of
all or any portion of the Guarantor’s obligations hereunder or the exercise or
enforcement of any one or more of the other rights, powers, privileges, remedies
and interests of the Lender under the Loan Documents or hereunder including,
without limitation, reasonable attorneys’ fees, irrespective of the manner or
success of any such collection, exercise or enforcement, and whether or not such
expenses constitute part of the Borrower’s obligations.


9.           Unconditional Guaranty.  This Guaranty is an absolute,
unconditional, present and continuing guaranty of payment and performance and
not of collection and is in no way conditioned or contingent upon any attempt to
enforce the Lender’s rights against the Borrower or any Other Guarantor or to
collect from the Borrower or any Other Guarantor or upon any other condition or
contingency; accordingly, the Lender shall have the right to proceed against the
Guarantor immediately upon any Event of Default (as defined in the Loan
Agreement or the Note) under the Loan Agreement, without taking any prior action
or proceeding to enforce the Loan Documents or any of them or for the
liquidation or foreclosure of any security the Lender may at any time hold
pursuant thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Waiver and Release by Guarantor.  The Guarantor hereby waives and
releases any claim (within the meaning of 11 U.S.C. § 101) that the Guarantor
may have against the Borrower arising from a payment made by the Guarantor under
this Guaranty and agrees not to assert or take advantage of any subrogation
rights of the Guarantor or any right of the Guarantor to proceed against the
Borrower for reimbursement.  It is expressly understood that the waivers and
agreements of the Guarantor constitute additional and cumulative benefits given
to the Lender for its security and as an inducement for its extension of credit
to the Borrower.  The Lender may at any time and from time to time take any and
all actions and enforce all rights and remedies available to it hereunder or
under applicable law to collect from the Guarantor any amounts then due and
payable hereunder by the Guarantor and to cause the Guarantor to fulfill its
obligations hereunder.  The Lender may at any time and from time to time take
any and all actions and enforce all rights and remedies available to it
hereunder or under applicable law to collect from the Guarantor any amounts then
due and payable hereunder by the Guarantor and to cause the Guarantor to fulfill
their respective obligations hereunder.


11.           Liability Unimpaired.  The Guarantor’s liability hereunder shall
in no way be limited or impaired by, and the Guarantor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of any of
the Loan Documents or any other instrument made to or with the Lender by the
Borrower, the Guarantor and/or any Other Guarantor.  In addition, the
Guarantor’s liability hereunder shall in no way be limited or impaired by (i)
any extensions of time for performance required by any of said documents, (ii)
any sale, assignment or foreclosure of the Note, (iii) any exculpatory provision
in any of said instruments limiting Lender’s rights to a deficiency judgment
against the Borrower and/or any Other Guarantor, (iv) the release of the
Borrower and/or any Other Guarantor or any other person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of said instruments by operation of law or otherwise, (v) the release or
substitution in whole or in part of any security for the Loan, (vi) the Lender’s
failure to file any Uniform Commercial Code financing statements (or the
Lender’s improper recording or filing of same) or to otherwise perfect, protect,
secure or insure any security interest or lien given as security for the Loan,
(vii) the invalidity, irregularity or unenforceability, in whole or in part, of
any of the Loan Documents, this Guaranty or any other instrument or agreement
executed or delivered to the Lender in connection with the Loan, except to the
extent that there is a final adjudication by a court of competent jurisdiction
of a valid defense to the Borrower’s obligations under the Loan Documents to
payment of its obligations under the Note, (viii) the inaccuracy of any of the
representations and warranties made by the Borrower in the Loan Agreement or
(ix) any other action or circumstance whatsoever that constitutes, or might be
construed to constitute, a legal or equitable discharge or defense (except full
payment and satisfaction) of the Borrower for its obligations under any of the
Loan Documents or of the Guarantor under this Guaranty; and, in any such case,
whether with or without notice to the Guarantor and with or without
consideration.
 
 
4

--------------------------------------------------------------------------------

 
 
12.          Preservation of Loan Documents.  The Guarantor will cause the
Borrower to maintain and preserve the enforceability of the Loan Documents as
the same may be modified and will not permit the Borrower to take or fail to
take actions of any kind which might be the basis for a claim that the Guarantor
has a defense to the Guarantor’s obligations hereunder.


13.           Security; Guarantor’s Events of Default.  As security for any and
all of the obligations of the Guarantor under this Guaranty, now existing or
hereafter arising hereunder or otherwise (collectively, the “Liabilities”), the
Guarantor hereby grants to the Lender a lien upon and a security interest in and
to all of its right, title and assets of any kind or type including, but not
limited to, Guarantor’s membership interests in Securus, whether now owned or
hereinafter acquired, and the proceeds thereof; and any all of its funds,
securities, choses in action and any and all other forms of property whether
real, personal or mixed, and any right, title or interest of the Guarantor
therein or thereto, and the proceeds thereof.


14.          Upon the occurrence of any of the following events (each, a
“Guarantor’s Event of Default”):  a) the Guarantor defaults under this Guaranty
or any Loan Document or any other agreement with the Lender to which the
Guarantor is a party; b) any representation or warranty made by the Guarantor
herein or in any other Loan Document to which the Guarantor is a party is false
or untrue as of the date such representation or warranty is made; c) the
Guarantor commences any case, proceeding, or other action under any law of any
jurisdiction relating to bankruptcy, insolvency, reorganization, or relief of
debtors or seeks to have an order for relief entered with respect to the
Guarantor or seeks to be adjudicated a bankrupt or insolvent, or seeks
reorganization, arrangement, adjustment, liquidation, dissolution, composition
or other relief with respect to the Guarantor or the Guarantor’s debts, or seeks
the appointment of a receiver, trustee, custodian, or other similar official for
the Guarantor or for all or any substantial part of the Guarantor’s property; d)
the Guarantor makes a general assignment for the benefit of creditors; e) there
is commenced against the Guarantor, any case, proceeding or other action of the
type referred to in clause (c) above or seeking the issuance of a warrant of
attachment, execution, distraint, or similar process against all or any
substantial part of the Guarantor’s property, which case, proceeding or other
action results in an entry of an order for relief or is not dismissed,
discharged or bonded within sixty (60) days of the commencement thereof; f) the
Guarantor takes any action indicating the Guarantor’s consent to, approval of,
or acquiescence in or in furtherance of, any of the acts set forth in clause (c)
and (e) above; g) the death or incapacity of a Guarantor, if an individual; h)
the Guarantor admits in writing the Guarantor’s inability to pay the Guarantor’s
debts as they mature; or i) the existence or occurrence at any time of one or
more conditions or events that, in the sole opinion of the Lender, has resulted
or is reasonably likely to result in a material adverse change in the business,
properties or financial condition of the Guarantor; then, any or all of the
obligations of the Guarantor shall, at the Lender’s option, become (for the
purpose of this Guaranty) immediately due and payable by the Guarantor, without
demand or notice.  In addition, upon the occurrence of any Guarantor’s Event of
Default, the Lender shall have all of the rights and remedies provided to a
secured party by the Uniform Commercial Code as in effect in the State of New
York at that time.  The Guarantor agrees that, in the event that notice is
necessary, written notice mailed to the Guarantor at the address set forth on
the signature page hereof five (5) days prior to the date of public sale of the
property subject to the lien and security interest created herein or prior to
the date after which private sale or any other disposition of said property will
be made shall constitute reasonable notice, but notice given in any other
reasonable manner or at any other reasonable time shall be sufficient.  A
default by Borrower and/or any Other Guarantor shall also constitute an Event of
Default hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
15.          Indemnification; Payments; Certain Waivers.  The Guarantor (i)
waives any right or claim of right to cause a marshalling of the Borrower’s
and/or any Other Guarantor’s assets or to cause the Lender to proceed against
any of the security for the Loan or for the obligations guaranteed hereby before
proceeding against the Guarantor, (ii) agrees that any payments required to be
made by the Guarantor hereunder shall become due on demand in accordance with
the terms of Paragraph 2 hereof and without presentment to the Borrower and/or
any Other Guarantor, demand for payment or protest, or notice of non-payment or
protest, and (iii) except as hereinafter provided, expressly waives and
relinquishes all rights and remedies accorded by applicable law to
guarantors.  Without limiting the generality of the foregoing, the Guarantor
hereby waives all rights (x) to participate in any claim or remedy the Lender
may now or hereafter have against the Borrower and/or any Other Guarantor or in
any collateral that the Lender has or hereafter may acquire for the obligations
guaranteed hereby and (y) except as provided below, to contribution,
indemnification, set-off, exoneration or reimbursement, whether from the
Borrower, any Other Guarantor, or any other person now or hereafter primarily or
secondarily liable for any of the Borrower’s obligations to the Lender, and
whether arising by contract or operation of law or otherwise by reason of the
Guarantor’s execution, delivery or performance of this Guaranty.  The Guarantor
does not waive and hereby retains all rights of subrogation, contribution,
indemnification, set-off or reimbursement against the Borrower or any Other
Guarantor that the Guarantor may have (the “Undersigned’s Rights”); provided,
however, that (i) this Guaranty shall neither be contingent upon the existence
of the Undersigned’s Rights nor subject to any claims or defenses whatsoever
that may be asserted in connection with the enforcement or attempted enforcement
of the Undersigned’s Rights including, without limitation, any claim that the
Undersigned’s Rights were abrogated by any of the Lender’ acts, and (ii) until
the Loan shall have been paid in full, the Guarantor hereby postpones and
subordinates (A) the exercise of any and all of the Undersigned’s Rights to the
Lender’s rights against the Guarantor under this Guaranty or against the
Borrower and/or any Other Guarantor under any of the Loan Documents, and (B) any
of the Undersigned’s Rights to any collateral securing the Note.


16.           Reinstatement.  This Guaranty shall continue to be effective, or
be reinstated automatically, as the case may be, if at any time payment, in
whole or in part, of any of the obligations guaranteed hereby is rescinded or
otherwise must be restored or returned by the Lender (whether as a preference,
fraudulent conveyance or otherwise) upon or in connection with the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, any
Other Guarantor, the Guarantor or any other person, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower, the Guarantor, any Other Guarantor or any
other person or for a substantial part of the Borrower’s, the Guarantor’s, the
Other Guarantor’s or any of such other person’s property, as the case may be, or
otherwise, all as though such payment had not been made.  The Guarantor further
agrees that in the event any such payment is rescinded or must be restored or
returned, all costs and reasonable expenses (including, without limitation,
reasonable legal fees and expenses) incurred by or on behalf of the Lender in
defending or enforcing such continuance or reinstatement, as the case may be,
shall constitute costs of enforcement, the payment of which is guaranteed by the
Guarantor pursuant hereto and covered by the Guarantor’s indemnity pursuant to
Paragraph 7 above.
 
 
6

--------------------------------------------------------------------------------

 
 
17.           Litigation; Compliance with Judgments.  Guarantor represents and
warrants with respect to itself that there are no actions, suits or proceedings
pending or threatened against or affecting him, at law, in equity or before or
by any governmental authorities that would have a material effect on Guarantor’s
ability to perform Guarantor’s obligations hereunder; to the best of Guarantor’s
knowledge, Guarantor is not in default with respect to any order, writ,
injunction, decree or demand of any court or governmental authorities.


18.           Authorization and Enforceability; No Conflicts.  Guarantor has the
full power and authority to enter into and perform Guarantor’s obligations under
this Guaranty and this Guaranty is a legal, valid and binding instrument,
enforceable against Guarantor in accordance with its terms.  Guarantor
represents and warrants with respect to itself that the consummation of the
transactions contemplated hereby and the performance of this Guaranty and the
other Loan Documents to which Guarantor is a party have not resulted and will
not result in any breach of, or constitute a default under, any mortgage, deed
of trust, lease, bank loan or credit agreement, corporate charter, by-laws,
partnership agreement or other instrument to which Guarantor is a party or by
which it may be bound or affected.


19.           Compliance with Laws.  Guarantor represents and warrants with
respect to itself that it is in compliance with, and the transactions
contemplated by the Loan Documents and this Guaranty do not and will not violate
any provision of, or require any filing, registration, consent or approval
under, any federal, state or local law, rule, regulation, ordinance, order,
writ, judgment, injunction, decree, determination or award (hereinafter, “Laws”)
presently in effect having applicability to Guarantor, and agrees that Guarantor
will comply promptly with all laws now or hereafter in effect having
applicability to Guarantor.


20.           Accuracy of Information; Full Disclosure.  Guarantor represents
and warrants with respect to itself that neither this Guaranty nor any
documents, financial statements, reports, notices, schedules, certificates,
statements or other writings furnished by or on behalf of such Guarantor to the
Lender in connection with the negotiation of the Loan Documents or the
consummation of the transactions contemplated thereby, or required herein or by
the other Loan Documents to be furnished by or on behalf of Guarantor, contains
any untrue or misleading statement of a material fact; there is no fact that
Guarantor has not disclosed to the Lender in writing that materially affects
adversely any of the property covered by the Mortgage or the business affairs or
financial condition of Guarantor, or the ability of such Guarantor to perform
this Guaranty and the other Loan Documents to which such Guarantor is a party.


21.           Non-Waiver Remedies Cumulative.  No failure or delay on the
Lender’s part in exercising any right, power or privilege under any of the Loan
Documents, this Guaranty or any other document made to or with the Lender in
connection with the Loan shall operate as a waiver of any such privilege, power
or right or shall be deemed to constitute the Lender’s acquiescence in any
default by the Borrower or the Guarantor under any of said documents.  A waiver
by the Lender of any right or remedy under any of the Loan Documents, this
Guaranty or any other document made to or with the Lender in connection with the
Loan on any one occasion shall not be construed as a bar to any right or remedy
which the Lender otherwise would have on any future occasion.  The rights and
remedies provided in said documents are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.
 
 
7

--------------------------------------------------------------------------------

 

 
22.           Transfers of Interests in Loan.  The Guarantor acknowledges that
the Lender, at the Lender’s sole discretion, may sell, assign or transfer
interests in the Note, this Guaranty and the other Loan Documents to one or more
participants, purchasers or assignees (collectively, “Participants”) and agrees
in connection therewith, all Loan Documents and other documentation, financial
statements, appraisals and other data, or copies thereof, relevant to the
Borrower, the Guarantor, the Note and/or the Loan and Security Agreement, may be
provided to and retained by any such Participant.  The Guarantor agrees that the
Lender shall have no obligation to give the Guarantor written notice of any
sale, assignment or transfer of any interest or participation in the Note or any
part thereof.


23.           Separate Indemnity.  The Guarantor acknowledges and agrees that
the Lender’s rights (and the Guarantor’s obligations) under this Guaranty shall
be in addition to all of the Lender’s rights (and all of the Guarantor’s
obligations) under any indemnity agreement executed and delivered to the Lender
by the Borrower, any Other Guarantor or the Guarantor in connection with the
Note, and payments by the Guarantor under this Guaranty shall not reduce any of
the Guarantor’s obligations and liabilities under any such indemnity agreement.


24.           Severability.  Any provision of this Guaranty, or the application
thereof to any person or circumstance, that, for any reason, in whole or in
part, is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Guaranty
(or the remaining portions of such provision) or the application thereof to any
other person or circumstance, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision (or
portion thereof) or the application thereof to any person or circumstance in any
other jurisdiction.


25.           Entire Agreement; Amendments.  This Guaranty contains the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral or written agreements or statements relating to such
subject matter, and none of the terms and provisions hereof may be waived,
amended or terminated except by a written instrument signed by the Person
against whom enforcement of the waiver, amendment or termination is sought.


26.           Successors and Assigns.  This Guaranty shall be binding upon and
shall inure to the benefit of the Lender and the Guarantor and their respective
heirs, personal representatives, successors and assigns.  This Guaranty may be
assigned by the Lender with respect to all or any portion of the obligations
guaranteed hereby, and when so assigned the Guarantor shall be liable under this
Guaranty to the assignee(s) of the portion(s) of the obligations guaranteed
hereby so assigned without in any manner affecting the liability of the
Guarantor hereunder to the Lender with respect to any portion of the obligations
guaranteed hereby retained by the Lender.
 
 
8

--------------------------------------------------------------------------------

 

 
27.          WAIVER OF TRIAL BY JURY.  THE GUARANTOR, AND BY ITS ACCEPTANCE
HEREOF, THE LENDER, EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY THE GUARANTOR AND THE LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  THE GUARANTOR AND THE LENDER ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.


28.          ADDITIONAL WAIVERS IN THE EVENT OF ENFORCEMENT. THE GUARANTOR
HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION
OR PROCEEDING BROUGHT BY OR ON BEHALF OF THE LENDER ON THIS GUARANTY, ANY AND
EVERY RIGHT THE GUARANTOR MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) INTERPOSE ANY
COUNTERCLAIM THEREIN (OTHER THAN COMPULSORY COUNTERCLAIMS), AND (III) HAVE THE
SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR
PROCEEDING.  NOTHING HEREIN CONTAINED SHALL PREVENT OR PROHIBIT THE GUARANTOR
FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST THE LENDER WITH
RESPECT TO ANY ASSERTED CLAIM.


29.           Governing Law; Submission to Jurisdiction.  This Guaranty and the
rights and obligations of the parties hereunder shall in all respects be
governed by, and construed and enforced in accordance with, the laws of the
State of New York (without giving effect to New York’s principles of conflicts
of law).  The Guarantor hereby irrevocably submits to the nonexclusive
jurisdiction of any New York state or federal court sitting in the County of
Westchester over any suit, action or proceeding arising out of or relating to
this Guaranty, and the Guarantor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any New York state or
federal court sitting in the County of New York may be made by certified or
registered mail, return receipt requested, directed to the Guarantor at the
address set forth on the signature page hereof, and service so made shall be
complete five (5) days after the same shall have been so mailed.


30.           Paragraph Headings.  Any paragraph headings and captions in this
Guaranty are for convenience only and shall not affect the interpretation or
construction hereof.


31.           Liability Unaffected by Release.  Any other Person liable upon or
in respect of any obligation hereby guaranteed, may be released without
affecting the liability of the Guarantor hereunder.


32.           Joint and Several Obligations.  If more than one Person comprises
the Guarantor, then each such Person’s obligations and liability under this
Guaranty shall be joint and several.
 
Notices.  Notices shall be given in the manner provided in the Note and Loan and
Security Agreement and with respect to the Guarantor at the address set above
 
 
9

--------------------------------------------------------------------------------

 
33.           Principles of Construction.  All references to sections,
paragraphs, schedules and exhibits are to sections, schedules and exhibits in or
to this Guaranty unless otherwise specified.  Unless otherwise specified, the
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Guaranty shall refer to this Guaranty as a whole and not to any
particular provision of this Guaranty.  The recitals to this Guaranty shall be
deemed a part hereof and all exhibits and schedules attached hereto, if any, are
incorporated herein by reference for all purposes.  Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined and “including” means
including without limitation.  Whenever the context requires, each gender shall
include all other genders.
 
 
34.           Audit; Inspection of Records. Excel agrees that, upon reasonable
prior notice, it will permit any representative of Lender, during Excel’s normal
business hours, not more often than quarterly unless an Event of Default (as
defined in any of the Loan Documents) occurs and then as often as desired, to
examine all the books of account, records, reports and other papers of Excel
relating to the Residuals, to make copies and extract therefrom, to cause such
books to be audited by independent accountants and to discuss the affairs,
finances and accounts relating to the Residuals with its officers, employees and
independent accountants (by this provision Excel hereby authorized said
accountants to discuss with such representatives such affairs, finances and
accounts).


35.           Counterparts. This Guaranty and each amendment, waiver and consent
with respect hereto may be executed in any number of counterparts and by
different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile or other electronic means shall be
effective as delivery of an original executed counterpart of this Guaranty.




IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the date first above written.
IN PRESENCE OF:
 
 
 

   
EXCEL CORP., Guarantor
           
 
 
By:
         
RUBEN AZRAK, its CEO
                     

 
 
10
 

--------------------------------------------------------------------------------